MEMORANDUM OPINION
BLISS, Judge:
Appellant, Billy Eugene Bouska, hereinafter referred to as defendant, was charged, tried and convicted in the Oklahoma County District Court, Case No. CRF-74-4158, for the offense of Burglary in the Second Degree, After Former Conviction of a Felony, and he was sentenced to serve a term of imprisonment of thirty-five (35) years. From this judgment and sentence a timely appeal has been perfected to this Court.
A careful reading of the record, and a study of the brief, reveals no assignment of error which would justify modification or reversal. Therefore, pursuant to this Court’s authority founded in 20 O.S.1971, § 49, we find the judgment and sentence should be, and hereby is, AFFIRMED.
BUSSEY, P. J., and BRETT, J., concur.